In a proceeding pursuant to section 330 of the Election Law, judgment of the Supreme Court, Dutchess County, dated August 30, 1971, which dismissed appellants’ petition to invalidate designating petitions nominating respondent as mayoral candidate of the Democratic Party, reversed on the law, without costs, and petition granted to the extent of invalidating the said designating petition. In our opinion, the respondent was not an enrolled member of the Democratic Party when the designating petitions were filed (Matter of Roosevelt v. Power, 22 Misc 2d 1074, revd. 10 A D 2d 943, revd. 8 N Y 2d 869; cf. Matter of O’Connor v. Power, 22 N Y 2d 772). Further, respondent was not a resident of the district at the time the petition was filed. Munder, 'Shapiro, Gulotta and Benjamin, JJ., concur; Rabin, P. J., not voting.